
	
		I
		112th CONGRESS
		2d Session
		H. R. 4176
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Southerland
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVI of the Social Security Act to clarify
		  that the value of certain funeral and burial arrangements are not to be
		  considered available resources under the supplemental security income
		  program.
	
	
		1.Certain funeral and burial
			 arrangements not considered resources
			(a)In
			 generalSection 1613(d) of
			 the Social Security Act (42 U.S.C.
			 1382b(d)) is amended—
				(1)in paragraph (2)(B), by inserting ,
			 including a trust or arrangement described in paragraph (5) after
			 irrevocable arrangement; and
				(2)by adding at the end the following:
					
						(5)If—
							(A)an individual or the individual’s
				spouse enters into an irrevocable contract with a provider of funeral goods and
				services for a funeral; and
							(B)the individual or the individual’s
				spouse funds the contract by—
								(i)prepaying for the goods and
				services and the funeral provider places the funds in a trust;
								(ii)establishing an irrevocable trust
				fully funding the goods and services and the funeral provider is the named
				beneficiary of the trust; or
								(iii)purchasing a life insurance
				policy that provides benefits to pay for the goods and services and irrevocably
				assigning such benefits to—
									(I)the funeral provider; or
									(II)an irrevocable trust fully funding the
				goods and services and the funeral provider is the named beneficiary of the
				trust,
									then the
				irrevocable contract and the funding arrangement for the irrevocable contract
				shall not be considered a resource available to the individual or the
				individual's
				spouse..
				(b)Conforming
			 amendmentSection 1613(e)(3)(B) of such Act (42 U.S.C.
			 1382b(e)(3)(B)) is amended by striking In the case of an irrevocable
			 trust established by an individual, if there are any circumstances under which
			 payment from the trust and inserting Except as provided in
			 subsection (d)(5)(B)(ii), if there are any circumstances under which payment
			 from an irrevocable trust established by an individual.
			(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 for supplemental security income benefits under title XVI of the
			 Social Security Act for months
			 beginning on or after the date of enactment of this Act.
			
